Citation Nr: 1720871	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-18 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right ankle. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1984 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his July 2013 substantive appeal, the Veteran requested to appear at a hearing before a member of the Board.  In March 2017, the Veteran withdrew his hearing request.  See 38 C.F.R § 20.703(e).

During the pendency of the appeal, the RO assigned multiple periods of temporary total ratings based on right ankle surgery necessitating convalescence pursuant to 38 C.F.R. § 4.30.  The first period was effective from August 29, 2013 to December 1, 2013.  See March 2014 rating decision.  The second period was effective from August 29, 2014 to December 1, 2014.  See October 2014 rating decision.  The third period was effective from July 6, 2015 to October 1, 2015.  See September 2015 rating decision.  Following each period, the Veteran's rating for his right ankle disability was returned to 10 percent.  Because the Veteran received the maximum schedular ratings during the periods of convalescence following surgeries for his service-connected disability, there is no issue in controversy for these time periods.

The Board notes that the Veteran's initial appeal also included the issue of entitlement to service connection for varicose veins.  Subsequently, in April 2015, the RO granted service connection for varicose veins of the right leg and left leg and assigned 10 percent evaluations for each leg effective from October 9, 2012. The grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, these matters are no longer on appeal, and no further consideration is necessary.
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that were considered by the Agency of Original Jurisdiction (AOJ) in the September 2015 Supplemental Statement of the Case (SSOC).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an updated and adequate VA examination is required to determine the current severity of the Veteran's right ankle disability.  In that regard, the Veteran was last afforded a VA examination in April 2015 in connection with his claim.  The examiner stated that the Veteran had less movement than normal in his right ankle due to ankyloses, adhesions, etc. but later noted that the Veteran did not have right ankle ankyloses.  In addition, the Veteran reported severe flare-ups up to 5 or 6 times per week lasting up to 3 days; however the examiner stated that the examination neither supports nor contradicts the Veteran's statements describing functional loss during flare-ups.  Furthermore, the examiner stated he could not state without mere speculation whether pain, weakness fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during a flare-up.

Moreover, in July 2015, shortly following his last VA examination, the Veteran underwent an additional surgery on his right ankle.  However, the Veteran was not afforded a VA examination following the surgery.  Additionally, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158  (2016) which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59  required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Here, a Disability Benefits Questionnaire (DBQ) received in November 2014 indicated that the Veteran's symptoms included pain in his right ankle on weight-bearing. 

Finally, the Board notes that the Veteran submitted an undated DBQ in support of his claim which was received in November 2014.  However, the last pages of the DBQ containing the examiner's signature, qualifications, and the date of the examination were not received.  Subsequently, the AOJ contacted the Veteran in March 2015 and requested that he submit the missing pages.  The Veteran stated that he had a follow-up appointment with his doctor and would obtain and submit the missing pages.  The Board notes that the Veteran's VA treatment records in his claims file do not contain a copy of the DBQ.   To date, the Veteran has not provided the complete DBQ; thus, on remand, an additional request should be made to obtain the missing pages. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records. 

2.  The AOJ should contact the Veteran and afford him another opportunity to submit the missing pages from the ankle DBQ received in November 2014. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the right ankle.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

 The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right ankle disability.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review. 

4.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




